ORDER
The Disciplinary Review Board having filed the Court its decision in DRB 06-012, recommending on the record certified to the Board pursuant to Rule 1:20-(f)(default by respondent), that that NICHOLAS W. McCLEAR of MONTCLAIR, who was admitted to the bar of this State in 1973, and who has been temporarily suspended from the practice of law since December 11, 2003, be disbarred for the knowing misappropriation of client and escrow funds in violation of RPC 1.15(a)(knowing misappropriation of client funds) and RPC 8.4(c)(conduct involving fraud, dishonesty, deceit or misrepresentation);
And NICHOLAS W. McCLEAR having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that NICHOLAS W. McCLEAR be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by NICHOLAS W. McCLEAR pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed on December 11, 2003, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*463ORDERED that NICHOLAS W. McCLEAR be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.